Exhibit 10.2

EXECUTION VERSION

SECOND AMENDED AND RESTATED

SHAREHOLDERS’ AGREEMENT

between

NORTHSHORE HOLDINGS LIMITED

and

THE SHAREHOLDERS NAMED HEREIN

dated as of

December 23, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1      Definitions      2    Article 2      Management and Operation of
the Company      8   

Section 2.01

 

Board of Directors

     8    Article 3      Transfer of Interests      9   

Section 3.01

 

General Restrictions on Transfer

     9   

Section 3.02

 

Right of First Offer

     11   

Section 3.03

 

Drag-along Rights

     13   

Section 3.04

 

Tag-along Rights

     15   

Section 3.05

 

Call Right

     18    Article 4      Pre-emptive Rights And Other Agreements      19   

Section 4.01

 

North Bay Pre-emptive Right

     19   

Section 4.02

 

Corporate Opportunities

     20   

Section 4.03

 

Confidentiality

     20    Article 5      Cessation of Employment      21   

Section 5.01

 

Leavers

     21    Article 6      Representations and Warranties      22   

Section 6.01

 

Representations and Warranties

     22    Article 7      Term and Termination      23   

Section 7.01

 

Termination

     23   

Section 7.02

 

Effect of Termination

     23    Article 8      Miscellaneous      23   

Section 8.01

 

Expenses

     23   

Section 8.02

 

Release of Liability

     24   

Section 8.03

 

Notices

     24   

Section 8.04

 

Interpretation

     25   

Section 8.05

 

Headings

     26   

Section 8.06

 

Severability

     26   

Section 8.07

 

Entire Agreement

     26   

Section 8.08

 

Successors and Assigns

     27   

Section 8.09

 

No Third-Party Beneficiaries

     27   

Section 8.10

 

Amendment and Modification; Waiver

     27   

Section 8.11

 

Governing Law

     27   

Section 8.12

 

Submission to Jurisdiction; Waiver of Jury Trial

     27   

Section 8.13

 

Equitable Remedies

     28   

Section 8.14

 

Counterparts

     28   

 

i



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

This Second Amended and Restated Shareholders’ Agreement (this “Agreement”),
dated as of December 23, 2015 (“Effective Date”), is entered into among
Northshore Holdings Limited, a Bermuda exempted company (the “Company”), North
Bay Holdings Limited, a Bermuda exempted company (“North Bay”), Atrium Nominees
Limited (the “Atrium Nominee”), and each other Person who after the date hereof
acquires Common Shares of the Company and becomes a party to this Agreement by
executing a Joinder Agreement (such Persons, collectively with North Bay and the
Atrium Nominee, the “Shareholders”).

RECITALS

WHEREAS, pursuant to that certain Contribution and Exchange Agreement dated as
of November 18, 2015 by and among Kenmare Holdings Ltd. (the “Enstar
Shareholder”), Trident V, L.P., Trident V Parallel Fund, L.P. and Trident V
Professionals Fund, L.P. (collectively, the “Trident Shareholders”), Dowling
Capital Partners I, L.P. (the “Dowling Shareholder”), the Company, Bayshore
Holdings Limited, a Bermuda exempted company, and North Bay (the “Contribution
and Exchange Agreement”), with effect on and from the Effective Date, the Enstar
Shareholder, the Trident Shareholders and the Dowling Shareholder each
(a) contributed 99% of their respective common shares in the Company to North
Bay and (b) transferred 1% of their respective common shares in the Company to
North Bay in exchange for common shares of North Bay;

WHEREAS, immediately prior to the consummation of the contribution and exchange
transactions envisaged by the Contribution and Exchange Agreement, the Enstar
Shareholder, the Trident Shareholders, the Dowling Shareholder, the Atrium
Nominee and the Company were parties to that certain Amended and Restated
Shareholders’ Agreement, dated as of March 5, 2015 (the “Original Agreement”);

WHEREAS, in connection with the consummation of the contribution and exchange
transactions envisaged by the Contribution and Exchange Agreement, the Enstar
Shareholder, the Trident Shareholders, the Dowling Shareholder, the Atrium
Nominee, North Bay, the Company, Bayshore Holdings Limited and Enstar Group
Limited entered into a Voting and Shareholders’ Agreement, dated as of the
Effective Date (the “North Bay Shareholders’ Agreement”), to set forth their
agreement to act in all respects to preserve and abide by the existing rights
and obligations of each of the parties to the Original Agreement, as such rights
and obligations existed immediately prior to the Effective Date, with respect to
the Common Shares owned indirectly through North Bay and the Common Shares owned
directly by the Atrium Nominee (collectively, the “Existing Rights and
Obligations”);

WHEREAS, as of the Effective Date, after giving effect to the contribution and
exchange transactions envisaged by the Contribution and Exchange Agreement,
North Bay and the Atrium Nominee together own 100% of the issued and outstanding
Common Shares;



--------------------------------------------------------------------------------

WHEREAS, the Shareholders and the other parties hereto deem it in their best
interests and in the best interests of the Company to amend and restate the
Original Agreement in its entirety and to set forth in this Agreement their
respective rights and obligations in connection with their shareholdings in the
Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in this Article 1:

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and
(c) any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

“Arden Re” means Arden Reinsurance Company Limited.

“Atrium” means Atrium Underwriting Group Limited (a company incorporated in
England and Wales under registered number 02860390 and whose registered office
is at Room 790, Lime Street, London EC3M 7DQ).

“Atrium Group” means Atrium and any Subsidiary of Atrium from time to time and
references to “Atrium Group Company” and “member of the Atrium Group” shall be
construed accordingly.

 

2



--------------------------------------------------------------------------------

“Atrium Nominee” has the meaning set forth in the preamble.

“Atrium Nominee Tag Notice” has the meaning set forth in Section 3.04(c).

“Beneficial Owner” means any current or former employee or officer of a member
of the Atrium Group (or their successor) who acquires any beneficial interest in
Common Shares (or other shares of the Company which are issued pursuant to a
scheme approved by the Board for the return of income or capital to
shareholders) or who may become entitled to acquire a beneficial interest in
Common Shares (or other shares of the Company which are issued pursuant to a
scheme approved by the Board for the return of income or capital to
shareholders) as a result of the operation of a Plan.

“Board” has the meaning set forth in Section 2.01(a).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Bermuda are authorized or required to close.

“Bye-laws” means the bye-laws of the Company, as amended, modified, supplemented
or restated from time to time in accordance with the terms of this Agreement.

“Call Right” has the meaning set forth in Section 3.05(a).

“Change of Control” means any transaction or series of related transactions (as
a result of a tender offer, merger, consolidation or otherwise) that results in,
or that is in connection with, (a) any Third Party Purchaser or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) of Third Party Purchasers
acquiring beneficial ownership, directly or indirectly, of all or substantially
all of the then issued and outstanding Common Shares or (b) the sale, lease,
exchange, conveyance, transfer or other disposition (for cash, shares of stock,
securities or other consideration) of all or substantially all of the property
and assets of the Company and its Subsidiaries, on a consolidated basis, to any
Third Party Purchaser or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) of Third Party Purchasers (including any liquidation, dissolution
or winding up of the affairs of the Company, or any other distribution made, in
connection therewith).

“Committee” means the Atrium Remuneration and Nomination Committee from time to
time.

“Common Shares” means the common shares, par value $1.00 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or similar
reorganization.

“Company” has the meaning set forth in the preamble.

 

3



--------------------------------------------------------------------------------

“Contribution and Exchange Agreement” has the meaning set forth in the recitals.

“Director” has the meaning set forth in Section 2.01(a).

“Dowling Shareholder” has the meaning set forth in the recitals.

“Drag-along Notice” has the meaning set forth in Section 3.03(b).

“Drag-along Sale” has the meaning set forth in Section 3.03(a).

“Drag-along Shareholder” has the meaning set forth in Section 3.03(a).

“Effective Date” has the meaning set forth in the preamble.

“Enstar Shareholder” has the meaning set forth in the recitals.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor federal statute, and the rules and regulations
thereunder, which shall be in effect at the time.

“Excluded Securities” means any Common Shares or other equity securities issued
in connection with (a) a grant to any existing or prospective consultants,
employees, officers or Directors pursuant to any stock option, employee stock
purchase or similar equity-based plans or other compensation agreement,
including, but not limited to, the Plans; (b) the exercise or conversion of
options to purchase Common Shares, or Common Shares issued to any existing or
prospective consultants, employees, officers or Directors pursuant to any stock
option, employee stock purchase or similar equity-based plans or any other
compensation agreement, including, but not limited to, the Plans; (c) a scheme
approved by the Board for the return of income or capital to Shareholders;
(d) any acquisition by the Company of the stock, assets, properties or business
of any Person; (e) any merger, consolidation or other business combination
involving the Company; (f) the commencement of any Initial Public Offering or
any transaction or series of related transactions involving a Change of Control;
or (g) a stock split, stock dividend or any similar recapitalization.

“Exercise Period” has the meaning set forth in Section 4.01(c).

“Existing Rights and Obligations” has the meaning set forth in the recitals.

“Fair Market Value” has the meaning set forth in Section 3.05(b).

“Government Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Authority, the giving notice to, or registration with,
any Governmental Authority or any other action in respect of any Governmental
Authority.

 

4



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Information” has the meaning set forth in Section 4.03(a).

“Initial Public Offering” means any offering of Common Shares, or shares or
other equity interests of any Material Subsidiary, pursuant to a registration
statement filed in accordance with the Securities Act.

“Issuance Notice” has the meaning set forth in Section 4.01(b).

“Joinder Agreement” means the joinder agreement in form and substance of Exhibit
A attached hereto.

“Leaver” has the meaning set forth in Section 5.01.

“Leaver Sale” has the meaning set forth in Section 5.01.

“Leaver Sale Provisions” means the mechanism for the sale of any Common Shares
(or other shares of the Company which are issued pursuant to a scheme approved
by the Board for the return of income or capital to shareholders) held by the
Atrium Nominee (as Nominee) on behalf of a relevant Beneficial Owner who becomes
a Leaver as set out in the Nominee Agreement applicable to such Beneficial
Owner.

“Lien” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, encumbrance or other
restriction or limitation of any nature whatsoever.

“Lock-up Period” has the meaning set forth in Section 3.01(a).

“Material Subsidiary” means Arden Re, Atrium and any other material direct or
indirect Subsidiary of the Company.

“Memorandum of Association” means the memorandum of association of the Company,
as filed on August 14, 2009 with the Registrar of Companies of Bermuda and as
amended, modified, supplemented or restated from time to time in accordance with
the terms of this Agreement.

“New Securities” has the meaning set forth in Section 4.01(a).

“Nominee” means the Atrium Nominee acting in its capacity as nominee on behalf
of a Beneficial Owner (or such other nominee jointly selected by the Committee
and the Board).

 

5



--------------------------------------------------------------------------------

“Nominee Agreements” means the individual nominee agreements between the Atrium
Nominee (as Nominee), the Company, Atrium and each Beneficial Owner in relation
to the Plans and any Common Shares (or other shares of the Company which are
issued pursuant to a scheme approved by the Board for the return of income or
capital to shareholders) held by the Atrium Nominee (as Nominee) on behalf of
such Beneficial Owner and “Nominee Agreement” means any one of them with respect
to an applicable Beneficial Owner.

“North Bay” has the meaning set forth in the preamble and shall also include any
Permitted Transferees of North Bay that become Shareholders pursuant to the
terms of this Agreement.

“North Bay Shareholders’ Agreement” has the meaning set forth in the recitals.

“Offered Shares” has the meaning set forth in Section 3.02(a).

“Offering Shareholder” has the meaning set forth in Section 3.02(a).

“Offering Shareholder Notice” has the meaning set forth in Section 3.02(b).

“Organizational Documents” means the Bye-laws and the Memorandum of Association.

“Original Agreement” has the meaning set forth in the recitals.

“Permitted Transferee” means (i) with respect to any Shareholder (other than the
Atrium Nominee), any Affiliate of such Shareholder, and (ii) with respect to the
Atrium Nominee (in its capacity as Nominee), any replacement or successor
nominee of the Beneficial Owners from time to time approved in writing by the
Board and the Committee.

“Person” means an individual, corporation, company, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association or other entity.

“Plans” means the Rollover Long Term Incentive Plan, the Annual Long Term
Incentive Plan and the Rollover Matching Share Plan adopted by the Committee and
the Company with effect from April 17, 2014 and the Annual Matching Share Plan
adopted by the Committee and the Company with effect from May 1, 2015.

“Proposed Transferee” has the meaning set forth in Section 3.04(a).

“Related Party Agreement” means any agreement, arrangement or understanding
(a) between (i) the Company and (ii) any Shareholder or any shareholder of North
Bay or any Affiliate of a Shareholder or any such shareholder of North Bay or
any Director, officer or employee of the Company or of North Bay, as such
agreement may be

 

6



--------------------------------------------------------------------------------

amended, modified, supplemented or restated in accordance with the terms of this
Agreement, and (b) between (i) Arden Re, Atrium or any other direct or indirect
Subsidiary of the Company and (ii) the Company, any Shareholder or any
shareholder of North Bay or any Affiliate of North Bay, Arden Re, Atrium, the
Company, a Shareholder, a shareholder of North Bay or any Director, officer or
employee of North Bay, Arden Re, Atrium or any direct or indirect Subsidiary of
the Company, as such agreement may be amended, modified, supplemented or
restated in accordance with the terms of this Agreement.

“Relevant Shareholder(s)” has the meaning set forth in Section 3.05(b).

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person and its Affiliates.

“ROFO Notice” has the meaning set forth in Section 3.02(d).

“ROFO Notice Period” has the meaning set forth in Section 3.02(b).

“Sale Notice” has the meaning set forth in Section 3.04(b).

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor federal statute, and the rules and regulations thereunder, which
shall be in effect at the time.

“Selling Shareholder” has the meaning set forth in Section 3.04(a).

“Shareholders” has the meaning set forth in the preamble.

“Subsidiary” means with respect to any Person, any other Person of which a
majority of the outstanding shares or other equity interests having the power to
vote for directors or comparable managers are owned, directly or indirectly, by
the first Person.

“Tag-along Notice” has the meaning set forth in Section 3.04(c).

“Tag-along Period” has the meaning set forth in Section 3.04(c).

“Tag-along Sale” has the meaning set forth in Section 3.04(a).

“Tag-along Shareholder” has the meaning set forth in Section 3.04(a).

“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction, (a) does not directly or indirectly own or have the
right to acquire any outstanding Common Shares or (b) is not a Permitted
Transferee of any Person who directly or indirectly owns or has the right to
acquire any Common Shares.

 

7



--------------------------------------------------------------------------------

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Common Shares owned by
a Person or any interest (including a beneficial interest) in any Common Shares
owned by a Person.

“Trident Shareholders” has the meaning set forth in the recitals.

“Waived ROFO Transfer Period” has the meaning set forth in Section 3.02(f).

ARTICLE 2

MANAGEMENT AND OPERATION OF THE COMPANY

Section 2.01 Board of Directors.

(a) The Shareholders agree that the business and affairs of the Company shall be
managed through a board of directors (the “Board”) consisting of such number of
members (each, a “Director”) as is determined by North Bay in its sole
discretion. North Bay shall have the right to designate all such Directors. The
initial Directors shall be Paul O’Shea, Nick Packer, Mark Smith, Darran A. Baird
and James D. Carey.

(b) Each Shareholder shall vote all Common Shares over which such Shareholder
has voting control and shall take all other necessary or desirable actions
within such Shareholder’s control (including in its capacity as shareholder,
director, member of a board committee or officer of the Company or otherwise,
and whether at a regular or special meeting of the Shareholders or by written
consent in lieu of a meeting) to elect to the Board any individual designated by
North Bay pursuant to Section 2.01(a).

(c) North Bay shall have the right at any time to remove (with or without cause)
any Director designated by it for election to the Board and each other
Shareholder shall vote all Common Shares over which such Shareholder has voting
control and shall take all other necessary or desirable actions within such
Shareholder’s control (including in its capacity as shareholder, director,
member of a board committee or officer of the Company or otherwise, and whether
at a regular or special meeting of the Shareholders or by written consent in
lieu of a meeting) to remove from the Board any individual designated by North
Bay that North Bay desires to remove pursuant to this Section 2.01(c). Except as
provided in the preceding sentence, unless North Bay shall otherwise consent in
writing, no other Shareholder shall take any action to cause the removal of any
Director(s) designated by North Bay.

(d) In the event a vacancy is created on the Board at any time and for any
reason (whether as a result of death, disability, retirement, resignation or
removal pursuant to Section 2.01(c)), North Bay shall have the right to
designate a different individual to replace such Director and each other
Shareholder shall vote all Common

 

8



--------------------------------------------------------------------------------

Shares over which such Shareholder has voting control and shall take all other
necessary or desirable actions within such Shareholder’s control (including in
its capacity as shareholder, director, member of a board committee or officer of
the Company or otherwise, and whether at a regular or special meeting of the
Shareholders or by written consent in lieu of a meeting) to elect to the Board
any individual designated by North Bay.

(e) The Board shall have the right to establish any committee of Directors as
the Board shall deem appropriate from time to time. Subject to this Agreement,
the Organizational Documents and Applicable Law, committees of the Board shall
have the rights, powers and privileges granted to such committee by the Board
from time to time. Any delegation of authority to a committee of Directors to
take any action must be approved in the same manner as would be required for the
Board to approve such action directly.

(f) The presence of a majority of Directors then in office shall constitute a
quorum. If a quorum is not achieved at any duly called meeting, such meeting may
be postponed to a time no earlier than 48 hours after written notice of such
postponement has been given to the Directors.

ARTICLE 3

TRANSFER OF INTERESTS

Section 3.01 General Restrictions on Transfer.

(a) Except as permitted pursuant to Section 3.01(c), each Shareholder (other
than the Atrium Nominee) agrees that such Shareholder will not, directly or
indirectly, voluntarily or involuntarily Transfer any of its Common Shares prior
to September 6, 2018 (the “Lock-up Period”).

(b) Except as otherwise permitted or required pursuant to the terms of this
Agreement or the Leaver Sale Provisions, the Atrium Nominee agrees that it will
not, directly or indirectly, voluntary or involuntarily Transfer any Common
Shares prior to a Change of Control or an Initial Public Offering (including,
any Common Shares held by the Atrium Nominee on behalf of a Beneficial Owner).

(c) The provisions of Section 3.01(a), Section 3.01(b), Section 3.02,
Section 3.03 and Section 3.04 shall not apply to any of the following Transfers
by any Shareholder of any of its Common Shares: (i) to a Permitted Transferee,
(ii) pursuant to a merger, consolidation or other business combination of the
Company with a Third Party Purchaser that has been approved by the Board,
(iii) pursuant to a scheme approved by the Board for the return of income or
capital to Shareholders or (iv) which is otherwise approved in writing by
Shareholders holding not less than two-thirds of the issued and outstanding
Common Shares of the Company immediately prior to the Transfer.

 

9



--------------------------------------------------------------------------------

(d) In addition to any legends required by Applicable Law:

(i) each certificate (if any) representing the Common Shares of the Company
shall bear a legend substantially in the following form (and if the Common
Shares are not certificated, the Company’s ledger shall include a notation
substantially in the following form omitting the reference to a certificate):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS’
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH SHAREHOLDERS’ AGREEMENT AND (A) PURSUANT TO A
REGISTRATION STATEMENT EFFECTIVE UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED, OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER. THE
HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE
BOUND BY ALL OF THE PROVISIONS OF SUCH SHAREHOLDERS’ AGREEMENT.”

(ii) each certificate (if any) representing the Common Shares of the Company
issued under or in connection with a Plan shall bear an additional legend
substantially in the following form (and if such Common Shares are not
certificated, the Company’s ledger shall include a notation substantially in the
following form omitting the reference to a certificate):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY THE LEGAL OWNER
SUBJECT TO A NOMINEE AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY). THE BENEFICIAL OWNER OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS NOT THE SAME ENTITY AS THE LEGAL OWNER. NO TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SUCH NOMINEE AGREEMENT.”

(e) Prior notice shall be given to the Company by the transferor of any Transfer
(whether or not to a Permitted Transferee) of any Common Shares. Prior to
consummation of any Transfer by any Shareholder of any of its Common Shares,
such party shall cause the transferee thereof to execute and deliver to the
Company a Joinder Agreement and agree to be bound by the terms and conditions of
this Agreement. Upon any Transfer by any Shareholder of any of its Common Shares
in accordance with the terms of this Agreement, the transferee thereof shall be
substituted for, and shall assume all the rights and obligations under this
Agreement of, the transferor thereof.

 

10



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision of this Agreement, each Shareholder
agrees that it will not, directly or indirectly, Transfer any of its Common
Shares (i) except as permitted under the Securities Act and other applicable
federal, state or foreign securities laws, and then, if requested by the
Company, only upon delivery to the Company of an opinion of counsel in form and
substance satisfactory to the Company to the effect that such Transfer may be
effected without registration under the Securities Act or any applicable foreign
securities laws, (ii) if it would cause the Company or any of its Subsidiaries
to be required to register as an investment company under the United States
Investment Company Act of 1940, as amended, or any comparable foreign law, or
(iii) if it would cause the assets of the Company or any of its Subsidiaries to
be deemed plan assets as defined under the United States Employee Retirement
Income Security Act of 1974 or its accompanying regulations or any comparable
foreign law or result in any “prohibited transaction” thereunder involving the
Company. In any event, the Board may refuse the Transfer to any Person if
(i) such Transfer would have a material adverse effect on the Company as a
result of any regulatory or other restrictions imposed by any Governmental
Authority or (ii) any non-de minimis adverse tax consequence to the Company, any
Subsidiary of the Company, or any Shareholder or any of their Affiliates would
result from such Transfer.

(g) Any Transfer or attempted Transfer of any Common Shares in violation of this
Agreement shall be null and void, no such Transfer shall be recorded on the
Company’s books and the purported transferee in any such Transfer shall not be
treated (and the purported transferor shall continue be treated) as the owner of
such Common Shares for all purposes of this Agreement.

Section 3.02 Right of First Offer.

(a) At any time that a Shareholder other than North Bay is permitted to Transfer
Common Shares hereunder, and subject to the terms and conditions specified in
this Section 3.02, North Bay shall have a right of first offer if any other
Shareholder other than North Bay (such Shareholder, an “Offering Shareholder”)
proposes to Transfer any Common Shares (the “Offered Shares”) owned by it to any
Third Party Purchaser. Each time the Offering Shareholder proposes to Transfer
any Offered Shares (other than Transfers permitted pursuant to Section 3.01 and
Transfers made pursuant to Section 3.03), the Offering Shareholder shall first
make an offering of the Offered Shares to North Bay in accordance with the
following provisions of this Section 3.02.

(b) The Offering Shareholder shall give written notice (the “Offering
Shareholder Notice”) to the Company and North Bay stating its bona fide
intention to Transfer the Offered Shares and specifying the number of Offered
Shares and the material terms and conditions, including the price, pursuant to
which the Offering

 

11



--------------------------------------------------------------------------------

Shareholder proposes to Transfer the Offered Shares. The Offering Shareholder
Notice shall constitute the Offering Shareholder’s offer to Transfer the Offered
Shares to North Bay, which offer shall be irrevocable for a period of 20
Business Days (the “ROFO Notice Period”).

(c) By delivering the Offering Shareholder Notice, the Offering Shareholder
represents and warrants to the Company and North Bay that: (i) the Offering
Shareholder has full right, title and interest in and to the Offered Shares;
(ii) the Offering Shareholder has all the necessary power and authority and has
taken all necessary action to Transfer such Offered Shares as contemplated by
this Section 3.02; and (iii) the Offered Shares are free and clear of any and
all Liens other than those arising as a result of or under the terms of this
Agreement.

(d) Upon receipt of the Offering Shareholder Notice, North Bay shall have until
the end of the ROFO Notice Period to elect to purchase all but not less than all
of the Offered Shares by delivering a written notice (a “ROFO Notice”) to the
Offering Shareholder and the Company stating that it agrees to purchase such
Offered Shares on the terms specified in the Offering Shareholder Notice. Any
ROFO Notice shall be binding upon delivery and irrevocable by North Bay.

(e) If North Bay does not deliver a ROFO Notice during the ROFO Notice Period,
then North Bay shall be deemed to have waived all of its rights to purchase the
Offered Shares under this Section 3.02.

(f) If North Bay does not deliver a ROFO Notice, the Offering Shareholder may,
during the 180-day period immediately following the expiration of the ROFO
Notice Period, which period may be extended for a reasonable time not to exceed
270 days to the extent reasonably necessary to obtain any Government Approvals
(the “Waived ROFO Transfer Period”), and subject to the provisions of
Section 3.04, Transfer all of the Offered Shares to a Third Party Purchaser on
terms and conditions no more favorable to the Third Party Purchaser than those
set forth in the Offering Shareholder Notice. If the Offering Shareholder does
not consummate the Transfer of the Offered Shares within the Waived ROFO
Transfer Period, the rights provided hereunder shall be deemed to be revived and
the Offered Shares shall not be offered to any Person unless first re-offered to
North Bay in accordance with this Section 3.02.

(g) Each Shareholder shall take all actions as may be reasonably necessary to
consummate any Transfer contemplated by this Section 3.02, including entering
into agreements and delivering certificates and instruments and consents as may
be deemed necessary or appropriate.

(h) At the closing of any Transfer pursuant to this Section 3.02, the Offering
Shareholder shall deliver to North Bay the certificate or certificates
representing the Offered Shares to be sold (if any), accompanied by stock powers
and all necessary stock

 

12



--------------------------------------------------------------------------------

transfer taxes paid and stamps affixed, if necessary, against receipt of the
purchase price therefor from North Bay by certified or official bank check or by
wire transfer of immediately available funds.

(i) Notwithstanding the foregoing provisions of this Section 3.02, the Atrium
Nominee shall be permitted to Transfer Common Shares to the Company or the
Company’s designee in connection with any Leaver Sale without complying with the
terms of this Section 3.02.

(j) (j) The provisions of this Section 3.02 shall not apply to a Transfer to the
Company (or as the Company may direct) pursuant to a scheme approved by the
Board for the return of income or capital to Shareholders.

Section 3.03 Drag-along Rights.

(a) If, at any time following the Lock-up Period, North Bay (together with its
Permitted Transferees) receives a bona fide offer from a Third Party Purchaser
to consummate, in one transaction, or a series of related transactions, a Change
of Control (a “Drag-along Sale”), North Bay shall have the right to require that
each other Shareholder (each, a “Drag-along Shareholder”) participate in such
Transfer in the manner set forth in this Section 3.03; provided, however, that
no Drag-along Shareholder shall be required to participate in the Drag-along
Sale if the consideration for the Drag-along Sale is other than cash or
registered securities listed on an established U.S. or foreign securities
exchange. Notwithstanding anything to the contrary in this Agreement, each
Drag-along Shareholder shall vote in favor of the transaction and take all
actions to waive any dissenters, appraisal or other similar rights.

(b) North Bay shall exercise its rights pursuant to this Section 3.03 by
delivering a written notice (the “Drag-along Notice”) to the Company and each
Drag-along Shareholder no later than 20 days prior to the closing date of such
Drag-along Sale. The Drag-along Notice shall make reference to North Bay’s
rights and obligations hereunder and shall describe in reasonable detail:

(i) the number of Common Shares to be sold by North Bay, if the Drag-along Sale
is structured as a Transfer of Common Shares;

(ii) the identity of the Third Party Purchaser;

(iii) the proposed date, time and location of the closing of the Drag-along
Sale;

(iv) the per share purchase price and the other material terms and conditions of
the Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(v) a copy of any form of agreement proposed to be executed in connection
therewith.

 

13



--------------------------------------------------------------------------------

(c) If the Drag-along Sale is structured as a Transfer of Common Shares, then,
subject to Section 3.03(d), each Drag-along Shareholder shall Transfer the
number of shares equal to the product of (x) the number of Common Shares held by
such Drag-along Shareholder and (y) a fraction (A) the numerator of which is
equal to the number of Common Shares North Bay proposes to sell or transfer in
the Drag-along Sale and (B) the denominator of which is equal to the number of
Common Shares then held by North Bay.

(d) The consideration to be received by a Drag-along Shareholder shall be the
same form and amount of consideration per share of Common Shares to be received
by North Bay (or, if North Bay is given an option as to the form and amount of
consideration to be received, the same option shall be given) and the terms and
conditions of such Transfer shall, except as otherwise provided in the
immediately succeeding sentence, be the same as those upon which North Bay
Transfers its Common Shares. Each Drag-along Shareholder shall make or provide
the same representations, warranties, covenants, indemnities and agreements as
North Bay makes or provides in connection with the Drag-along Sale (except that
in the case of representations, warranties, covenants, indemnities and
agreements pertaining specifically to North Bay, the Drag-along Shareholder
shall make the comparable representations, warranties, covenants, indemnities
and agreements pertaining specifically to itself); provided that all
representations, warranties, covenants and indemnities shall be made by North
Bay and each Drag-along Shareholder severally and not jointly and any
indemnification obligation shall be pro rata based on the consideration received
by North Bay and each Drag-along Shareholder, in each case in an amount not to
exceed the aggregate proceeds received by North Bay and each such Drag-along
Shareholder in connection with the Drag-along Sale.

(e) The fees and expenses of North Bay incurred in connection with a Drag-along
Sale and for the benefit of all Shareholders (it being understood that costs
incurred by or on behalf of North Bay for its sole benefit will not be
considered to be for the benefit of all Shareholders), to the extent not paid or
reimbursed by the Company or the Third Party Purchaser, shall be shared by all
the Shareholders on a pro rata basis, based on the aggregate consideration
received by each Shareholder; provided that no Shareholder shall be obligated to
make or reimburse any out-of-pocket expenditure prior to the consummation of the
Drag-along Sale.

(f) Each Shareholder shall take all actions as may be reasonably necessary to
consummate the Drag-along Sale, including entering into agreements and
delivering certificates and instruments, in each case consistent with the
agreements being entered into and the certificates being delivered by North Bay.

(g) North Bay shall have 180 days following the date of the Drag-along Notice in
which to consummate the Drag-along Sale, on the terms set forth in the
Drag-along

 

14



--------------------------------------------------------------------------------

Notice (which such 180-day period may be extended for a reasonable time not to
exceed 270 days to the extent reasonably necessary to obtain any Government
Approvals). If at the end of such period, North Bay has not completed the
Drag-along Sale, North Bay may not then effect a transaction subject to this
Section 3.03 without again fully complying with the provisions of this
Section 3.03.

Section 3.04 Tag-along Rights.

(a) If at any time that a Shareholder is permitted to Transfer Common Shares
hereunder, a Shareholder (the “Selling Shareholder”) proposes to Transfer any
shares of its Common Shares to a Third Party Purchaser (the “Proposed
Transferee”) (and if the Selling Shareholder is North Bay and it cannot or has
not elected to exercise its drag-along rights set forth in Section 3.03), each
other Shareholder (other than the Atrium Nominee) (each, a “Tag-along
Shareholder”) shall be permitted to participate in such Transfer (a “Tag-along
Sale”) on the terms and conditions set forth in this Section 3.04.

(b) Prior to the consummation of any such Transfer of Common Shares described in
Section 3.04(a), and after satisfying its obligations (if any) pursuant to
Section 3.02, the Selling Shareholder shall deliver to the Company and each
other Shareholder a written notice (a “Sale Notice”) of the proposed Tag-along
Sale subject to this Section 3.04 no later than 20 Business Days prior to the
closing date of the Tag-along Sale. The Sale Notice shall make reference to the
Tag-along Shareholders’ rights hereunder and shall describe in reasonable
detail:

(i) the aggregate number of Common Shares the Proposed Transferee has offered to
purchase.

(ii) the identity of the Proposed Transferee;

(iii) the proposed date, time and location of the closing of the Tag-along Sale;

(iv) the per share purchase price and the other material terms and conditions of
the Transfer, including a description of any non-cash consideration in
sufficient detail to permit the valuation thereof; and

(v) a copy of any form of agreement proposed to be executed in connection
therewith.

(c) Each Tag-along Shareholder shall exercise its right to participate in a
Transfer of Common Shares by the Selling Shareholder subject to this
Section 3.04 by delivering to the Selling Shareholder and the Company a written
notice (a “Tag-along Notice”) stating its election to do so and specifying the
number of Common Shares to be Transferred by it no later than five Business Days
after receipt of the Sale Notice (the “Tag-along Period”). If there are no
Tag-along Shareholders or if all of the Tag-along

 

15



--------------------------------------------------------------------------------

Shareholders deliver to the Selling Shareholder and the Company Tag-along
Notices with respect to all of the Common Shares held by such Tag-along
Shareholders, then the Company shall deliver a notice to the Atrium Nominee
within three Business Days of the end of the Tag-along Period notifying the
Atrium Nominee of that fact whereupon the Atrium Nominee shall be entitled to
elect to participate in such Tag-along Sale under this Section 3.04 alongside
the other Shareholders in respect of all of the Common Shares held by it (but
not part only thereof) by delivering to the Selling Shareholder and the Company
a written notice (a “Atrium Nominee Tag Notice”) within fifteen (15) Business
Days after the end of the Tag-along Period stating its election to do so (and in
which case references hereafter to “Tag-along Shareholder(s)” shall be construed
to include the Atrium Nominee accordingly). The offer of each Tag-along
Shareholder set forth in a Tag-along Notice (or an Atrium Nominee Tag Notice, as
applicable) shall be irrevocable, and, to the extent such offer is accepted,
such Tag-along Shareholder shall be bound and obligated to Transfer in the
proposed Transfer on the terms and conditions set forth in this Section 3.04.
The Selling Shareholder and each Tag-along Shareholder shall have the right to
Transfer in a Transfer subject to this Section 3.04 the number of Common Shares
equal to the product of (x) the aggregate number of Common Shares the Proposed
Transferee proposes to buy as stated in the Sale Notice and (y) a fraction
(A) the numerator of which is equal to the number of Common Shares then held by
the Selling Shareholder or such Tag-along Shareholder, as the case may be, and
(B) the denominator of which is equal to the number of shares then held by the
Selling Shareholder and each Tag-along Shareholder.

(d) Each Tag-along Shareholder who does not deliver a Tag-along Notice (or an
Atrium Nominee Tag Notice, as applicable) in compliance with Section 3.04(c)
above shall be deemed to have waived all of such Tag-along Shareholder’s rights
to participate in such Transfer, and the Selling Shareholder shall (subject to
the rights of any participating Tag-along Shareholder) thereafter be free to
Transfer to the Proposed Transferee its Common Shares at a per share price that
is no greater than the per share price set forth in the Sale Notice and on other
terms and conditions which are not materially more favorable to the Selling
Shareholder than those set forth in the Sale Notice without any further
obligation to the non-accepting Tag-along Shareholders.

(e) Each Tag-along Shareholder participating in a Transfer pursuant to this
Section 3.04 shall receive the same consideration per share as the Selling
Shareholder after deduction of such Tag-along Shareholder’s proportionate share
of the related expenses in accordance with Section 3.04(g) below.

(f) Each Tag-along Shareholder shall make or provide the same representations,
warranties, covenants, indemnities and agreements as the Selling Shareholder
makes or provides in connection with the Tag-along Sale (except that in the case
of representations, warranties, covenants, indemnities and agreements pertaining
specifically to the Selling Shareholder, the Tag-along Shareholder shall make
the

 

16



--------------------------------------------------------------------------------

comparable representations, warranties, covenants, indemnities and agreements
pertaining specifically to itself); provided that all representations,
warranties, covenants and indemnities shall be made by the Selling Shareholder
and each Tag-along Shareholder severally and not jointly and any indemnification
obligation in respect of breaches of representations and warranties shall be pro
rata based on the consideration received by the Selling Shareholder and each
Tag-along Shareholder, in each case in an amount not to exceed the aggregate
proceeds received by the Selling Shareholder and each such Tag-along Shareholder
in connection with any Tag-along Sale.

(g) The fees and expenses of the Selling Shareholder incurred in connection with
a Tag-along Sale and for the benefit of all Shareholders (it being understood
that costs incurred by or on behalf of the Selling Shareholder for its sole
benefit will not be considered to be for the benefit of all Shareholders), to
the extent not paid or reimbursed by the Company or the Proposed Transferee,
shall be shared by all the Shareholders participating in the Tag-along Sale on a
pro rata basis, based on the aggregate consideration received by each such
Shareholder; provided that no Shareholder shall be obligated to make or
reimburse any out-of-pocket expenditure prior to the consummation of the
Tag-along Sale.

(h) Each Tag-along Shareholder shall take all actions as may be reasonably
necessary to consummate the Tag-along Sale, including entering into agreements
and delivering certificates and instruments, in each case consistent with the
agreements being entered into and the certificates being delivered by the
Selling Shareholder.

(i) The Selling Shareholder shall have 180 days following the expiration of the
Tag-along Period in which to Transfer the Common Shares described in the Sale
Notice, on the terms set forth in the Sale Notice (which such 180-day period may
be extended for a reasonable time not to exceed 270 days to the extent
reasonably necessary to obtain any Government Approvals). If at the end of such
period, the Selling Shareholder has not completed such Transfer, the Selling
Shareholder may not then effect a Transfer of Common Shares subject to this
Section 3.04 without again fully complying with the provisions of this
Section 3.04.

(j) If the Selling Shareholder Transfers to the Proposed Transferee any of its
Common Shares in breach of this Section 3.04, then each Tag-along Shareholder
shall have the right to Transfer to the Selling Shareholder, and the Selling
Shareholder undertakes to purchase from each Tag-along Shareholder, the number
of Common Shares that such Tag-along Shareholder would have had the right to
Transfer to the Proposed Transferee pursuant to this Section 3.04, for a per
share amount and form of consideration and upon the terms and conditions on
which the Proposed Transferee bought such Common Shares from the Selling
Shareholder, but without indemnity being granted by any Tag-along Shareholder to
the Selling Shareholder; provided that nothing contained in this Section 3.04
shall preclude any Shareholder from seeking alternative remedies against such
Selling Shareholder as a result of its breach of this Section 3.04.

(k) Notwithstanding the foregoing provisions of this Section 3.04, the Atrium
Nominee shall be permitted to Transfer Common Shares to the Company or the
Company’s designee in connection with any Leaver Sale without complying with the
terms of this Section 3.04.

 

17



--------------------------------------------------------------------------------

Section 3.05 Call Right.

(a) At any time during the period beginning on September 6, 2018, and ending on
December 5, 2018, or at any time following September 6, 2020, North Bay shall
have the right (a “Call Right”) by written notice to the other Shareholders to
purchase all, but not less than all, of the Common Shares owned by the other
Shareholders and their Permitted Transferees.

(b) The purchase price payable by North Bay upon the exercise of the Call Right
shall be equal to fair market value of the Common Shares held by the relevant
Shareholder(s) and their Permitted Transferees which are the subject of the Call
Right as exercised pursuant to this Section 3.05 (the “Relevant Shareholder(s)”)
calculated based on the overall fair market value of the Company determined on a
going concern basis as between a willing buyer and willing seller with no
discount for illiquidity or a minority interest, as determined in good faith by
North Bay (the “Fair Market Value”); provided that any other Shareholder
(including the Atrium Nominee) may request that the Company obtain a third party
appraisal, and the fair market value determined by such appraiser (determined on
a going concern basis as between a willing buyer and a willing seller with no
discount for illiquidity or a minority interest) shall be the relevant Fair
Market Value; provided, however, if the fair market value determination of such
appraiser is equal to or less than 110% of North Bay’s determination, all fees
and expenses of such third party appraiser shall be borne by the requesting
Shareholder.

(c) Within 90 days after the date of the final determination of the Fair Market
Value pursuant to this Section 3.05 (which period shall be extended solely to
the extent needed to obtain any required Government Approvals, provided, that
the Shareholders shall, and shall cause their Permitted Transferees to, have
used their reasonable best efforts to obtain such approvals in a timely manner,
the Relevant Shareholders shall, and shall cause their Permitted Transferees to,
sell to North Bay, free and clear of any Liens, all of the Common Shares held by
them.

(d) Each Shareholder shall take all actions as may be reasonably necessary to
consummate the sale contemplated by this Section 3.05, including entering into
agreements and delivering certificates and instruments and consents as may be
deemed necessary or appropriate.

(e) At the closing of any sale and purchase pursuant to this Section 3.05, the
Relevant Shareholders shall, and shall cause their Permitted Transferees to,
deliver to North Bay the certificate or certificates representing their Common
Shares (if any),

 

18



--------------------------------------------------------------------------------

accompanied by stock powers and all necessary stock transfer taxes paid and
stamps affixed, if necessary, against receipt of the purchase price therefor
from North Bay by wire transfer of immediately available funds.

ARTICLE 4

PRE-EMPTIVE RIGHTS AND OTHER AGREEMENTS

Section 4.01 North Bay Pre-emptive Right.

(a) The Company hereby grants to North Bay the right to purchase its pro rata
portion of any new Common Shares (other than any Excluded Securities) (the “New
Securities”) that the Company may from time to time propose to issue or sell to
any Person.

(b) The Company shall give written notice (an “Issuance Notice”) of any proposed
issuance described in subsection (a) above to North Bay within five Business
Days following any meeting of the Board at which any such issuance or sale is
approved. The Issuance Notice shall set forth the material terms and conditions
of the proposed issuance, including:

(i) the number of New Securities proposed to be issued and the percentage of the
Company’s outstanding Common Shares, on a fully diluted basis, that such
issuance would represent;

(ii) the proposed issuance date, which shall be at least 20 Business Days from
the date of the Issuance Notice; and

(iii) the proposed purchase price per share.

(c) North Bay shall for a period of 15 Business Days following the receipt of an
Issuance Notice (the “Exercise Period”) have the right to elect irrevocably to
purchase, at the purchase price set forth in the Issuance Notice, any or all of
the New Securities by delivering a written notice to the Company. Such election
to purchase New Securities shall be binding and irrevocable.

(d) The Company shall be free to complete the proposed issuance or sale of New
Securities described in the Issuance Notice with respect to any New Securities
not elected to be purchased pursuant to Section 4.01(c) above in accordance with
the terms and conditions set forth in the Issuance Notice (except that the
amount of New Securities to be issued or sold by the Company may be reduced) so
long as such issuance or sale is closed within 180 days after the expiration of
the Exercise Period (subject to the extension of such 180-day period for a
reasonable time not to exceed 270 days to the extent reasonably necessary to
obtain any Government Approvals). In the event the Company has not sold such New
Securities within such time period, the Company shall not thereafter issue or
sell any New Securities without first again offering such securities to North
Bay in accordance with the procedures set forth in this Section 4.01.

 

19



--------------------------------------------------------------------------------

(e) Upon the consummation of the issuance of any New Securities in accordance
with this Section 4.01, the Company shall deliver to North Bay certificates (if
any) evidencing the New Securities, which New Securities shall be issued free
and clear of any Liens (other than those arising hereunder or under Applicable
Law and those attributable to the actions of the purchasers thereof), and the
Company shall so represent and warrant to the purchaser thereof, and further
represent and warrant to such purchaser that such New Securities shall be, upon
issuance thereof to North Bay and after payment therefor, duly authorized and
validly issued. North Bay shall deliver to the Company the purchase price for
the New Securities purchased by it (if any) by wire transfer of immediately
available funds. Each party to the purchase and sale of New Securities shall
take all such other actions as may be reasonably necessary to consummate the
purchase and sale including entering into such additional agreements as may be
necessary or appropriate.

Section 4.02 Corporate Opportunities. Notwithstanding anything contained in this
Agreement or under Applicable Law to the contrary (to the full extent permitted
by Applicable Law), (i) North Bay and its Affiliates (A) may engage in or
possess an interest in other business ventures of any nature and description
(whether similar or dissimilar to the business of the Company or any of its
Subsidiaries), independently or with others, and none of the Company, any
Subsidiary, any other Shareholder, and each of their respective Affiliates shall
have any right by virtue of this Agreement in or to any such investment or
interest of North Bay, any Director and any of its or their respective
Affiliates to any income or profits derived therefrom, and the pursuit of any
such venture shall not be deemed wrongful or improper, and (B) shall not be
obligated to present any investment opportunity to the Company or any Subsidiary
even if such opportunity is of a character that, if presented to the Company or
any Subsidiary, could be taken by the Company or such Subsidiary, and (ii) the
parties hereby waive (and the Company shall cause the Subsidiaries to waive) to
the fullest extent permitted by law any fiduciary or other duty of North Bay and
the Directors not expressly set forth in this Agreement, including fiduciary or
other duties that may be related to or associated with self-dealing, corporate
opportunities or otherwise, in each case so long as such Person acts in a manner
consistent with this Agreement.

Section 4.03 Confidentiality.

(a) Each Shareholder shall, and shall cause its Representatives to, keep
confidential and not divulge any information (including all budgets, business
plans and analyses) concerning the Company and its Subsidiaries, including its
assets, business, operations, financial condition or prospects (“Information”),
and to use, and cause its Representatives to use, such Information only in
connection with the operation of the Company and its Subsidiaries; provided that
nothing herein shall prevent any Shareholder

 

20



--------------------------------------------------------------------------------

from disclosing such Information (i) upon the order of any court or
administrative agency, (ii) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Shareholder, (iii) to the extent
compelled by legal process or required or requested pursuant to subpoena,
interrogatories or other discovery requests, (iv) to the extent necessary in
connection with the exercise of any remedy hereunder, (v) to other Shareholders,
(vi) to such Shareholder’s Representatives that in the reasonable judgment of
such Shareholder need to know such Information or (vii) to any potential
Permitted Transferee in connection with a proposed Transfer of Common Shares
from such Shareholder as long as such transferee agrees to be bound by the
provisions of this Section 4.03 as if a Shareholder; provided, further, that in
the case of clause (i), (ii) or (iii), such Shareholder shall notify the other
Shareholders of the proposed disclosure as far in advance of such disclosure as
practicable and use reasonable efforts to ensure that any Information so
disclosed is accorded confidential treatment, when and if available.

(b) The restrictions of Section 4.03(a) shall not apply to information that
(i) is or becomes generally available to the public other than as a result of a
disclosure by a Shareholder or any of its Representatives in violation of this
Agreement; (ii) is or becomes available to a Shareholder or any of its
Representatives on a non-confidential basis prior to its disclosure to the
receiving Shareholder and any of its Representatives, (iii) is or has been
independently developed or conceived by such Shareholder without use of the
Company’s or any of its Subsidiaries’ Information or (iv) becomes available to
the receiving Shareholder or any of its Representatives on a non-confidential
basis from a source other than the Company or any of its Subsidiaries, any other
Shareholder or any of their respective Representatives; provided that such
source is not known by the recipient of the information to be bound by a
confidentiality agreement with the disclosing Shareholder or any of its
Representatives. Furthermore, Section 4.03(a) shall not restrict the Enstar
Shareholder and its Affiliates from disclosing any Information required to be
disclosed under applicable securities laws or the rules of any stock exchange
upon which their securities are traded.

ARTICLE 5

CESSATION OF EMPLOYMENT

Section 5.01 Leavers. If a Beneficial Owner leaves employment with the Atrium
Group and/or otherwise ceases to be an employee or officer of or consultant to a
member of the Atrium Group for whatever reason, such Beneficial Owner will
become a “Leaver” in relation to any Common Shares (or other shares of the
Company which are issued pursuant to a scheme approved by the Board for the
return of income or capital to shareholders) held by the Atrium Nominee (as
Nominee) on behalf of such Beneficial Owner. If the Company elects to exercise
its rights under the Leaver Sale Provisions (a “Leaver Sale”), then the Atrium
Nominee shall be permitted hereunder to Transfer any Common Shares held by the
Atrium Nominee on behalf of such Leaver in accordance with the terms of the
Leaver Sale Provisions.

 

21



--------------------------------------------------------------------------------

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Section 6.01 Representations and Warranties. Each Shareholder, severally and not
jointly, represents and warrants to the Company and each other Shareholder that:

(a) Such Shareholder (if an entity) is a corporation, company, partnership or
limited liability company duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of organization.

(b) Such Shareholder (if an entity) has full corporate, company or partnership
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized (if such Shareholder is an entity) by all requisite corporate or
company action of such Shareholder. Such Shareholder has duly executed and
delivered this Agreement.

(c) This Agreement constitutes the legal, valid and binding obligation of such
Shareholder, enforceable against such Shareholder in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, require no action by or in respect of, or
filing with, any Governmental Authority.

(d) The execution, delivery and performance by such Shareholder of this
Agreement and the consummation of the transactions contemplated hereby do not
(i) conflict with or result in any violation or breach of any provision of any
of the organizational documents of such Shareholder (if an entity),
(ii) conflict with or result in any violation or breach of any provision of any
Applicable Law or (iii) require any consent or other action by any Person under
any provision of any material agreement or other instrument to which the
Shareholder is a party.

(e) Except for this Agreement, the Contribution and Exchange Agreement, the
Plans (including the ancillary documentation relating to the acquisition of
Common Shares pursuant to the Plans) and the Nominee Agreements, such
Shareholder has not entered into or agreed to be bound by any other agreements
or arrangements of any kind with any other Person with respect to the Common
Shares, including agreements or arrangements with respect to the acquisition or
disposition of the Common Shares or any interest therein or the voting of the
Common Shares (whether or not such agreements and arrangements are with the
Company or any other Person).

 

22



--------------------------------------------------------------------------------

ARTICLE 7

TERM AND TERMINATION

Section 7.01 Termination. This Agreement shall terminate upon the earliest of:

(a) the consummation of an Initial Public Offering;

(b) the consummation of a merger or other business combination involving the
Company whereby the Common Shares becomes a security that is listed or admitted
to trading on the NASDAQ Stock Market, the New York Stock Exchange or another
national securities exchange;

(c) the date on which no more than one Shareholder holds any Common Shares;

(d) the dissolution, liquidation or winding up of the Company; or

(e) upon the unanimous agreement of the Shareholders.

Section 7.02 Effect of Termination.

(a) The termination of this Agreement shall terminate all further rights and
obligations of the Shareholders under this Agreement except that such
termination shall not effect:

(i) the existence of the Company;

(ii) the obligation of any Party to pay any amounts arising on or prior to the
date of termination, or as a result of or in connection with such termination;

(iii) the rights which any Shareholder may have by operation of law as a
shareholder of the Company; or

(iv) the rights contained herein which by their terms are intended to survive
termination of this Agreement.

(b) The following provisions shall survive the termination of this Agreement:
this Section 7.02, Section 4.03, Section 8.03, Section 8.11, Section 8.12 and
Section 8.13.

ARTICLE 8

MISCELLANEOUS

Section 8.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

 

23



--------------------------------------------------------------------------------

Section 8.02 Release of Liability. In the event any Shareholder shall Transfer
all of the Common Shares held by such Shareholder in compliance with the
provisions of this Agreement without retaining any interest therein, then such
Shareholder shall cease to be a party to this Agreement and shall be relieved
and have no further liability arising hereunder for events occurring from and
after the date of such Transfer.

Section 8.03 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by an internationally
recognized overnight courier (receipt requested), (c) on the date sent by
facsimile or email of a PDF document (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient or (d) on the third day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 8.03):

 

If to the Company:   

c/o Enstar Group Limited

PO Box 2267

Windsor Place, 3rd Floor, 22 Queen Street

Hamilton HM JX Bermuda

Facsimile: (441) 296-0895

Email: mark.smith@enstargroup.bm

Attention: Mark Smith, Chief Financial Officer

If to North Bay:   

c/o Enstar Group Limited

PO Box 2267

Windsor Place, 3rd Floor, 22 Queen Street

Hamilton HM JX Bermuda

Facsimile: (441) 296-0895

Email: mark.smith@enstargroup.bm

Attention: Mark Smith, Chief Financial Officer

with a copy in each case to (which shall not constitute notice):   

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103

Facsimile: (215) 988-2757

Email: robert.juelke@dbr.com

Attention: Robert C. Juelke

 

24



--------------------------------------------------------------------------------

If to the Atrium Nominee:   

c/o Atrium Underwriting Group Limited

Room 790, Lloyd’s

1 Lime Street

London, EC3M 7DQ

Facsimile: +44 (0)20 7327 4878

Email: peter.hargrave@atrium-uw.com

Attention: Peter Hargrave, Human Resources Director

Any party providing any notice, request, consent, claim, demand, waiver or other
communication hereunder to another party shall provide a copy thereof to the
Trident Shareholders and the Dowling Shareholder at the following addresses (or
at such other address as shall be specified by the Trident Shareholders or the
Dowling Shareholder in a notice to the parties):

 

If to the Trident Shareholders:   

c/o Stone Point Capital LLC

20 Horseneck Lane

Greenwich, CT 06830

Facsimile: (203) 862-2929

Email: slevey@stonepoint.com

Attention: Stephen Levey

with a copy to (which shall not constitute notice):   

c/o Stone Point Capital LLC

20 Horseneck Lane

Greenwich, CT 06830

Facsimile: (203) 625-8357

Email: contracts@stonepoint.com

Attention: General Counsel

If to the Dowling Shareholder:   

c/o Dowling Capital Partners

190 Farmington Avenue

Farmington, CT 06032

Facsimile: 888-502-8715

Email: justin@dowlingcapitalpartners.com

Attention: Justin Faust

Section 8.04 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation;” (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The

 

25



--------------------------------------------------------------------------------

definitions given for any defined terms in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, and Exhibits mean the Articles and Sections of, and Exhibits
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(z) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

Section 8.05 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 8.06 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 8.07 Entire Agreement. This Agreement, the Organizational Documents, the
Plans, the Nominee Agreements and the North Bay Shareholders’ Agreement
constitute the sole and entire agreement of the parties with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency or conflict
between this Agreement and any Organizational Document, the Shareholders and the
Company shall, to the extent permitted by Applicable Law, amend such
Organizational Document to comply with the terms of this Agreement. In the event
of any inconsistency or conflict between this Agreement and the North Bay
Shareholders’ Agreement, the Shareholders and the Company shall, to the extent
permitted by Applicable Law, amend this Agreement to comply with the terms of
the North Bay Shareholders’ Agreement. In furtherance of the previous sentence,
and without limiting the generality thereof, the parties agree inconsistencies
or conflicts between this Agreement and the North Bay Shareholders’ Agreement
shall not be limited to those that may exist as of the Effective Date, but that

 

26



--------------------------------------------------------------------------------

any inconsistency or conflict between this Agreement and the North Bay
Shareholders’ Agreement (or any agreement of the parties to the North Bay
Shareholders’ Agreement made in accordance with the terms thereof, if such
agreement has not been reduced to writing in an amendment to the North Bay
Shareholders’ Agreement) arising after the Effective Date due to any act of or
decision by (or any failure to act or make a decision) the parties to the North
Bay Shareholders’ Agreement undertaken or made in order to preserve and abide by
the Existing Rights and Obligations shall also constitute such an inconsistency
or conflict.

Section 8.08 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

Section 8.09 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

Section 8.10 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by the
Company and North Bay; provided that any amendment that would materially and
adversely affect the rights or duties of a Shareholder shall require the consent
of such Shareholder. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 8.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of New York.

Section 8.12 Submission to Jurisdiction; Waiver of Jury Trial.

(a) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS

 

27



--------------------------------------------------------------------------------

OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH
CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF NEW YORK, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.12(b).

Section 8.13 Equitable Remedies. Each party hereto acknowledges that the other
parties hereto would be irreparably damaged in the event of a breach or
threatened breach by such party of any of its obligations under this Agreement
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, each of the other parties hereto shall, in
addition to any and all other rights and remedies that may be available to them
in respect of such breach, be entitled to an injunction from a court of
competent jurisdiction (without any requirement to post bond) granting such
parties specific performance by such party of its obligations under this
Agreement.

Section 8.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to

 

28



--------------------------------------------------------------------------------

be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

Northshore Holdings Limited

By:  

/s/ Mark Smith

Name:   Mark Smith Title:   Director

North Bay Holdings Ltd.

By:  

/s/ Mark Smith

Name:   Mark Smith Title:   Director

Atrium Nominees Limited

By:  

/s/ Peter John Hargrave

Name:   Peter John Hargrave Title:   Director



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement

Reference is hereby made to the Second Amended and Restated Shareholders’
Agreement, dated as of December 23, 2015 (as amended from time to time, the
“Shareholders’ Agreement”), by and among Northshore Holdings Limited, a Bermuda
exempted company (the “Company”), North Bay Holdings Limited, a Bermuda exempted
company and Atrium Nominees Limited. Pursuant to and in accordance with
Section 3.01(e) of the Shareholders’ Agreement, the undersigned hereby agrees
that upon the execution of this Joinder Agreement, it shall become a party to
the Shareholders’ Agreement and shall be fully bound by, and subject to, all of
the covenants, terms and conditions of the Shareholders’ Agreement as though an
original party thereto and shall be deemed to be a Shareholder of the Company
for all purposes thereof.

Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Shareholders’ Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
[DATE].

 

Northshore Holdings Limited

By:  

 

Name:   Title:  

[New Shareholder]

By:  

 

Name:   Title:  